Eton, J.
The answer alleges no facts upon which to base the defense of any statute of limitations. lienee, within the rule established in Morgan v. Bishop, 56 Wis., 284, and Paine v. Comstock, 57 Wis., 159, that defense is not available to the defendant. It was error, therefore, to reject the testimony offered by plaintiff to impeach the tax deeds under Avhich the defendant claims. Because such testimony was improperly rejected there must he another trial.
By the Court.— Judgment reversed, and cause remanded for a new trial.